John E. Jennings, Judge, dissenting. At about the time this child was conceived, Cheryl Mauldin had sexual relations with two men, one of whom was the appellee, Jeremy Mitchell. Based on her belief that Mitchell was the father of the child, the Office of Child Support Enforcement filed a petition to establish paternity and sought child support. When Mitchell did not file a response, a default judgment was entered. Later, a DNA test showed that Mitchell was not the father of the child. The chancellor held that the judgment for child-support arrearages was unenforceable because of laches, estoppel, and unclean hands, and should be vacated and set aside based on fraud practiced by Ms. Mauldin. The majority’s decision not to uphold the chancellor’s order on the basis of fraud is undoubtedly correct. There is no evidence of the extrinsic fraud required to set aside a judgment. See generally 46 Am. Jur. 2d Judgments § 601. If the judgment for accrued arrearages could be set aside on equitable grounds, a matter I am not willing to concede, there is insufficient basis in the record for doing so here. The majority does not hold otherwise, but instead remands the case to the chancellor, on the grounds that the record is not fully developed. Because I cannot agree that there is any basis for concluding that the record is not fully developed, I would reverse without remand.